DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-07-00392-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
KEDRICK DESHEAN CLEWIS,  §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          ANDERSON COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant has filed a motion to
dismiss this appeal.  The motion is signed
by Appellant and his counsel.  No
decision having been delivered by this court, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered December 5, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(DO
NOT PUBLISH)